          Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

THE HANOVER INSURANCE           §
COMPANY                         §
     Plaintiff,                 §
                                §
v.                              § CIVIL ACTION NO. __________________
                                                   3:19-CV-00005
                                §
COASTAL ENVIRONMENTAL           §
GROUP, INC.; TIGUA, INC. AND    §
SUBSIDIARIES; ENVIROWORKS, LLC; §
COASTAL-ENVIROWORKS JOINT       §
VENTURE; and RICHARD C. SILVA   §
     Defendants.                §

        THE HANOVER INSURANCE COMPANY’S ORIGINAL COMPLAINT

       Plaintiff, The Hanover Insurance Company (the “Surety”) hereby complains of Defendants

Coastal Environmental Group, Inc.; Tigua, Inc. and Subsidiaries; Enviroworks, LLC; Coastal-

Enviroworks Joint Venture; and Richard C. Silva (collectively, the “Indemnitors”) as follows:

                                              I.
                                           SUMMARY

       This dispute arises from Coastal Environmental Group, Inc.’s (the “Principal”) failure to

submit payment for invoices relating to projects that were bonded by the Surety. The Surety, in

reliance on certain promises made by the Indemnitors in a December 1, 2015, Agreement of

Indemnity, issued various construction Surety bonds on behalf of the Principal. Under the

Agreement of Indemnity, the Indemnitors promised to hold the Surety harmless for any losses the

Surety sustained as a result of issuing bonds on behalf of the Principal. The Surety has suffered

losses as a result of issuing bond on behalf of the Principal. Despite demand, the Indemnitors have

failed to indemnify and hold the Surety harmless from loss resulting from their breaches.




ORIGINAL COMPLAINT                                                                           Page 1
            Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 2 of 9



       The Surety has brought this action against the Indemnitors for breach of the indemnity

agreement and other legal relief. The Surety also seeks a temporary restraining order and

preliminary injunction to obtain specific performance of the parties’ indemnity agreement by the

Indemnitors; namely, an order compelling the Indemnitors to post $160,000 of collateral.

                                              II.
                                            PARTIES

       1.       The Surety is a Delaware corporation with its principal place of business in

Worcester, Massachusetts. The Surety is authorized to conduct business in the State of Texas.

       2.       Defendant Coastal Environmental Group, Inc., (“Coastal” and/or “Principal”) is a

Nebraska corporation with its principal place of business in Patchogue, New York and may be

served with process through its registered agent: Cogency Global Inc., 5601 S. 59th Street, Suite

#C, Lincoln, NE 68516, or wherever its registered agent may be found.

       3.       Defendant Tigua, Inc., and Subsidiaries (“Tigua”) is a Texas corporation with its

principal place of business located at 9180 Socorro Road, El Paso, Texas 79907 and may be served

with process through its registered agent: Anna Perez, who is believed to be located at 119 S. Old

Pueblo Road, El Paso, TX 79907 or wherever its registered agent may be found.

       4.       Defendant Enviroworks, LLC, (“Enviroworks”) is a Nebraska limited liability

company with its principal place of business located at 5934 S 25th Street, Omaha, Omaha County,

NE 68107, and may be served with process through its registered agent: Marcos A. Mateus, who

is believed to be located at 5934 S. 25th Street, Omaha, NE 68107, or wherever its registered agent

may be found.

       5.       Defendant Coastal-Enviroworks Joint Venture (“Coastal-Enviroworks”) is a New

York co-operative enterprise with its principal place of business located at 264 Sills Road, Suite

#A, Patchogue, Suffolk County, NY 11772. Coastal-Enniroworks may be served with process

ORIGINAL COMPLAINT                                                                           Page 2
            Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 3 of 9



through its registered agent: Rick Silva, who is believed to be located at 250 Executive Dr., Suite

#K, Edgewood, NY 11717, or wherever its registered agent may be found. Coastal-Enviorworks

is a commercial organization comprised of two business entities: Coastal Environmental Group,

Inc., and Enviroworks, LLC.

       6.      Defendant Richard C. Silva (“Silva”), is an individual citizen of the State of New

York and may be served with process at his residence located at 41 Fisher Ave., Islip Terrace,

Suffolk County, New York 11752 or wherever he may be found.

                                               III.
                                          JURISDICTION

       7.      The jurisdiction of this Court over the subject matter of this action is predicated on

28 U.S.C. § 1332. The parties are diverse and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                                IV.
                                              VENUE

       8.      Venue is proper in this district under 28. U.S.C. § 1391(b)(2), in that a substantial

part of property that is the subject of the action is situated in Texas. Furthermore, the Indemnitors

have consented to jurisdiction pursuant to the terms of the General Indemnity Agreement in any

jurisdiction in which (a) the Surety may sustain any loss for which Indemnitors may be liable;

and/or (b) any assets of any Indemnitors may be located. Moreover, Tigua Enterprises, Inc. waived

sovereign immunity and specifically consented to venue and jurisdiction (both subject matter and

personal) of this Court.




ORIGINAL COMPLAINT                                                                             Page 3
             Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 4 of 9



                                               V.
                                      FACTUAL BACKGROUND

A.     The Indemnitors Executed an Agreement of Indemnity in Favor of the Surety

       9.         The Principal is a contracting firm. The Principal approached the Surety to issue

performance and payment bonds in connection with various construction projects throughout the

County.

       10.        The Surety required indemnity prior to issuance of any bond.

       11.        This indemnity requirement was met by the Indemnitors’ execution of a General

Agreement of Indemnity in favor of the Surety, dated December 1, 2015 (the “Indemnity

Agreement”). A true and correct copy of the Indemnity Agreement is attached hereto as Exhibit

“1” and fully incorporated herein by reference for all purposes.

B.     Promises Made by the Indemnitors in the Indemnity Agreement

       i.         Indemnify and Hold the Surety Harmless

       12.        The Indemnitors agreed to indemnify the Surety against any loss, cost, and expense

incurred by the Surety as a result of issuing any bonds on behalf of the Indemnitors:

       The Indemnitors shall exonerate, indemnify, keep indemnified and hold harmless
       the Surety from and against any and all liability, demands, losses, claims, suits,
       judgments, fees, costs and expenses of whatsoever kind or nature (including, but
       not limited to pre and post-judgment interest, court costs, consultant and counsel
       fees and expenses) which the Surety may pay, sustain or incur . . .

Ex. “1” at § 2.

       ii.        Provide the Surety with Access to the Indemnitors’ Books and Records

       13.        The Indemnitors also agreed to provide the Surety, upon notice, with access to the

Indemnitors’ books and records “until the liability of the Surety under any Bonds is completely

terminated, and the claims of the Surety against any Indemnitors are fully satisfied.” Ex. 1 at § 9.




ORIGINAL COMPLAINT                                                                             Page 4
             Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 5 of 9



          iii.   Surety’s Entitlement to Injunctive Relief to Enforce the Indemnity Agreement

          14.    The Indemnitors “agree[d] that the Surety shall be entitled to injunctive relief for

specific performance of any or all of the obligations of Indemnitors under this Agreement[.]” Ex.

“1” at § 3.

C.        Bonds Issued by the Surety on Behalf of Principal

          15.    Relying upon the promises contained in the Indemnity Agreement and as requested

by Principal, the Surety issued the following performance and payment bonds (collectively, the

“Bonds”):

     Bond No.                  Project                         Obligee                Penal Sum

 BCY1042342 Lead Soil Removal                        USA, US Environmental           $1,984,024.86
                                                     Protection Agency Region 7
 BCY1042360 Goethals Bridge Replacement              Kiewit-Weeks-Massman,           $271,882.10
            Project – Elizabeth, NJ and              AJV
            Staten Island, NY
 BCY1053986 Garvey Elevator Remedial                 USA, US Environmental           $573,671
            Action – Hastings, NE                    Protection Agency Region 7
 BCY1053998 Order No 0022 – Toe Road                 US Army Corps of                $233,865.09
            and Bike Path                            Engineers


D.        The Surety Receives Claims on the Bonds

          16.    After execution of the Bonds, the Surety received numerous claims on the Bonds

alleging that the Principal was not making payments to its subcontractors and suppliers. To date,

there is $155,771.52 in outstanding claims that the Surety has received—all of which are from the

Lead Soil Removal Project.

          17.    In light of the claims and losses the Surety will incur under the Bonds, the

Indemnitors have an obligation under the Indemnity Agreement to indemnify the Surety from any

loss, exonerate the Surety from all asserted liability, and post collateral to cover losses of the

Surety.


ORIGINAL COMPLAINT                                                                              Page 5
              Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 6 of 9



E.         The Indemnitors Have Failed to Fulfill Their Obligations Under the Indemnity
           Agreement

           18.      Because the Surety received claims, the Indemnitors became obligated to

indemnify the Surety.

           19.      In order to exonerate the Surety from loss and to cover its exposure and/or liability

for loss, the Surety demanded that the Indemnitors deposit collateral with the Surety pursuant to

the terms of the Indemnity Agreement. A true and correct copy of the collateral demand is attached

hereto as Exhibit “2” and fully incorporated by reference herein.1

           20.      The collateral demand gave the Indemnitors until April 13th, 2018, to post $160,000

of collateral with the Surety.

           21.      The indemnitors have failed and/or refused to post collateral with the Surety, which

is a breach of the Indemnity Agreement.

F.         Conditions Precedent

           22.      All conditions precedent to recovery by the Surety from each of the Indemnitors

has occurred or has been performed.

                                                          VI.
                                                CAUSES OF ACTION

                                                    Count I
                                        Breach of Indemnity Agreement

           23.      The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in the preceding paragraphs.

           24.      The Indemnitors are jointly and severally liable to the Surety under the Indemnity

Agreement for all losses the Surety has incurred, and will incur, on the Bonds.



1
    The Surety has demanded collateral on multiple occasions. To date, no collateral has been posted.



ORIGINAL COMPLAINT                                                                                      Page 6
          Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 7 of 9



                                             Count II
                                            Exoneration

       25.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in the preceding paragraphs.

       26.     The Indemnitors are jointly and severally liable to the Surety under the Indemnity

Agreement for all amounts necessary to exonerate the Surety from liability asserted against it.

                                           Count III
                                  Collateralization/Quia Timet

       27.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in the preceding paragraphs.

       28.     The Indemnitors are jointly and severally liable to the Surety under the Indemnity

Agreement for any amount of collateral necessary to cover all anticipated losses of the Surety

under the Bonds.

                                          Count IV
                         Specific Performance of Indemnity Agreement

       29.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in the preceding paragraphs.

       30.     The Surety requests that the Court compel the Indemnitors to deposit $160,000 of

collateral with the Surety pursuant to Section 3 of the Indemnity Agreement.

                                           Count V
                           Recovery of Attorneys' Fees and Expenses

       31.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in in the preceding paragraphs.

       32.     The Surety is entitled to recover its attorneys’ fees and expenses from Indemnitors

under Section 2 of the Indemnity Agreement.




ORIGINAL COMPLAINT                                                                           Page 7
            Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 8 of 9



       33.     Additionally, and alternatively, the Indemnitors are obligated to reimburse the

Surety for its reasonable attorneys’ fees incurred in the bringing of this complaint under Section

38.001, et seq. of the Texas Civil Practice & Remedies Code.

                                             VI.
                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiff The Hanover Insurance Company requests that the Indemnitors

be cited to appear and answer herein and, upon final trial thereof, that the Surety receive:

       1.      Judgment against the Indemnitors, jointly and severally, in the amount of
               damages incurred by the Surety;
       2.      Judgement against the Indemnitors, jointly and severally, for amounts
               necessary to exonerate the Surety from all liability asserted against it;
       3.      Specific performance of Section 3 of the Indemnity Agreement requiring
               the Indemnitors to post collateral;
       4.      Attorneys' fees and expenses;
       5.      Pre-judgment and post judgment interest at the maximum rate permissible
               at law or in equity;
       6.      Costs of court; and
       7.      Such other and further relief to which the Surety is justly entitled.




ORIGINAL COMPLAINT                                                                             Page 8
        Case 3:19-cv-00005-DCG Document 1 Filed 01/07/19 Page 9 of 9



                                   Respectfully submitted,

                                   LANGLEY LLP

                                   By: /s/ Brandon K. Bains
                                   Brandon K, Bains – Attorney in Charge
                                   State Bar No. 24050126
                                   William B. Beasley III
                                   State Bar No. 24093762
                                   1301 Solana Blvd.,
                                   Building 1, Suite 1545
                                   Westlake, TX 76262
                                   (214) 722-7171
                                   (214) 722-7161
                                   bbains@l-llp.com
                                   wbeasley@l-llp.com

                                   ATTORNEYS FOR THE HANOVER
                                   INSURANCE COMPANY




ORIGINAL COMPLAINT                                                         Page 9
